El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
*353Francisco Santos, alcalde entonces incumbente del Municipio de Aibonito se postuló nuevamente como candi-dato independiente directo (write in) en las elecciones generales del pasado 4 de noviembre de 1980. Recibió 2,270 votos. La Comisión Estatal de Elecciones certificó electo al candidato del Partido Popular Democrático, Benigno Capó, quien obtuvo 4,399 votos sobre 4,015 logra-dos por Gerardo Rodríguez, candidato del Partido Nuevo Progresista, para una diferencia de 384 votos. Santos, ale-gando que “por lo menos 300 electores” emitieron votos a su favor fuera del encasillado correspondiente y suscri-bieron su nombre —indicativo de una clara intención al respecto— invocando las reglas y principios expuestos en P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980, el 9 de ese mes recurrió ante la Junta Revisora Electoral solicitando se ordenara a la Comisión la adjudicación a su favor de “todas las papeletas que tengan escrito mi nom-bre ya que la intención del elector es clara”.
La Junta Revisora accedió pronunciándose en lo perti-nente:
El Tribunal Supremo en los casos consolidados del Partido Socialista Puertorriqueño v. Comisión Estatal de Elecciones (O-80-635) y del Partido Popular Democrático v. Gerineldo Barreto Pérez (O-80-646), resueltos el 2 de diciem-bre de 1980, [110 D.P.R. 400], determinó que debe preva-lecer la sustancia sobre la forma y “[la] medida determi-nante es si la marca refleja claramente la intención del elector y no al evento fortuito de que la marca fue incorrec-tamente ubicada”.
El artículo 1.003(22) de la Ley Electoral define el con-cepto marca como “cualquier medio de expresión afirmativo del voto del elector” y el artículo 2.001(10) establece “el derecho a la libre emisión del voto y a que éste se cuente y se adjudique de la manera en que el elector lo emita”.
En este caso muchos electores conscientes de que el recu-rrente es el actual alcalde del Partido Popular Democrático en Aibonito creyeron correcto escribir el nombre del recu-rrente fuera del espacio provisto para ello en la columna de *354nominación directa. A pesar de que ubicaron incorrecta-mente su marca (el nombre del recurrente) la intención es clara y manifiesta de votar a favor del recurrente Francisco Santos. Es más clara la intención del elector al escribir un nombre que al hacer una cruz.
La Comisión Estatal de Elecciones deberá adjudicar las papeletas en controversia a favor del recurrente adjudi-cando toda papeleta en las que aparezca el nombre de “Francisco Santos”, “Paco Santos”, o “Santos” aunque estén mal escritos y/o mal ubicados.
Por los fundamentos antes expuestos se ordena a la Comisión Estatal de Elecciones revisar todos los colegios y papeletas de los Precintos 73 y 74 de Aibonito y proceda a adjudicar a favor del recurrente toda papeleta donde apa-rezcan el nombre de “Paco Santos”, “Paco”, “Francisco Santos”, o iniciales donde claramente se identifica al recurrente, independientemente de su ubicación en la papeleta electoral. (Énfasis nuestro y escolios omitidos.)
El 16 de diciembre dicho foro, en ocasión de pasar jui-cio y denegar una moción de reapertura y reconsideración formulada por el Partido Popular Democrático, explicó las proyecciones de la transcrita Resolución del siguiente modo:
El alcance de nuestra resolución del 10 de diciembre no tiene el efecto que alega el Partido Popular Democrático. No obstante, procedemos a aclarar el alcance de la misma para evitar futuras controversias.
La Comisión Estatal de Elecciones deberá pasar juicio sobre las papeletas en controversia tomando en conside-ración que la regla vigente adoptada por el Tribunal Supremo en el caso de P.S.P. vs. Comisión Estatal de Elecciones, [110 D.P.R. 400], de 2 de diciembre de 1980, es que debe prevalecer la intención manifiesta del elector al mar-car su papeleta.
Si el nombre del recurrente aparece escrito en la columna de nominación directa en el espacio provisto para el puesto de alcalde o si lo escribió en la columna del Partido Popular Democrático sobre el nombre del candidato Benigno Capó López, el voto será adjudicado a favor del recurrente.
Si el elector marcó su papeleta insertando el nombre de *355Santos seguido de “Gobernador” o “Representante”, se debe adjudicar para esos cargos respectivamente.
Por otro lado, si el elector ubicó incorrectamente el nom-bre del recurrente en la columna de nominación directa [para alcalde] deberá interpretarse que la intención del elector fue votar por el recurrente como candidato a alcalde.
De igual forma, si el elector escribió el nombre del recu-rrente en cualquier espacio en blanco de la papeleta, que no afecta a ningún otro candidato, como por ejemplo en la columna de nominación directa en el espacio en blanco que corresponde al espacio provisto para imprimir la insignia de un partido, dicho voto debe ser adjudicado a favor del recurrente, Francisco Santos.
No será adjudicado ningún voto a favor de candidato alguno si la marca del elector fue escrita al dorso de la papeleta.
Estos criterios expresados deberán servir de guía a la Comisión Estatal de Elecciones para adjudicar las papeletas en controversia. Cualquier otra situación no contemplada en esta Resolución deberá interpretarse de acuerdo con la manifiesta intención del elector.
No conforme, el P.P.D. acudió ante nos señalando y discutiendo como errores que la Junta Revisora: (a) no podía adjudicar papeletas a base de prueba oral, sino de un examen visual que le permitiera determinar cuál fue la intención del elector; (b) no podía ordenar un recuento con posterioridad, ausente una alegación de que el resultado podía ser alterado; y (c) no podía adjudicar un voto a favor de un candidato independiente sin que hubiera una determi-nación de intención inequívoca del elector.
A los fines de evaluar los méritos del recurso, ordena-mos a la Junta Revisora nos ilustrara gráficamente -uti-lizando modelos de papeletas- la resolución recurrida. En 24 de marzo de 1981 dicho foro dio cumplimiento a ese mandato. (Anejos I-VIII unidos a esta opinión.)
I
Primeramente, atenderemos el planteamiento del recu-rrente Partido Popular repecto a que la impugnación de *356Santos no aduce hechos por no alegar que matemática-mente los trescientos votos adicionales puedan llevarlo a prevalecer. Ciertamente, si fuéramos a resolver este recurso con abstracción de la impugnación que pende ante la Junta Revisora (JR-292) incoada por el candidato derrota-do del Partido Nuevo Progresista Gerardo Rodríguez Rivera contra Barreto Pérez, Administrador General de Eleccio-nes, el nuevo alcalde certificado Benigno Capó López y el P.P.D., (1) quizás tendría razón en invocar y sería de apli-cación la prueba de probabilidad matemática. Esteves v. Srio. Cám. de Representantes, 110 D.P.R. 585 (1981). No siendo así, en las circunstancias específicas de autos, el criterio aritmético antes mencionado no impide que se realice un conteo exacto y correcto que refleje fiel y final-mente la intención y votación de todo el electorado del Municipio de Aibonito. Lo vital es el triunfo de la demo-cracia en todos los lugares de Puerto Rico. P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980).
II
Aclarado este extremo, percibimos que el examen del dictamen de la Junta Revisora a la luz de nuestra decisión en P.S.P., supra -salvo las instancias más adelante analizadas- es correcto y debe prevalecer por estar acorde con nuestro pronunciamiento central en el sentido de que, ante la preeminencia del derecho al sufragio, es menester apartarnos de una interpretación literal y rigu-rosa que plantearía inevitablemente un choque constitu-cional. En evitación de un decreto de inconstitucionalidad, allí resolvimos y señalamos que “[l]a medida determinante es si la marca refleja claramente la intención del elector y no el evento fortuito de que la marca fue incorrectamente ubicada”. Enfatizamos que la “circunstancia de que en el sistema de colegio abierto, en contraste con el cerrado, no existe la oportunidad para que se impartan instrucciones *357generales y comunes a todos los electores de cómo votar refuerza la necesidad de esta interpretación. El evento comicial envuelve a una población que excede el millón y medio de todo tipo de personas, de las más diversas posicio-nes sociales y condiciones intelectuales y académicas. Bajo esa óptica, hemos de recordar la admonición constitucional de que ‘[njadie será privado del derecho al voto por no saber leer o escribir . . .’, Art. VI, Sec. 4. En su correcta dimensión este postulado puede conllevar, en sus variadas manifestaciones, una prohibición a que se anule el voto por que el elector no siga instrucciones que sólo afectan de manera mínima el interés legislativo que persigue reco-nocer la verdadera voluntad del elector”.
t — i h-H h — I
Con esta perspectiva presente, notamos que la objeción del recurrente, basada en la necesidad de un examen visual de las papeletas, ha quedado superada con las ilustra-ciones gráficas que hemos exigido. Evaluemos los méritos del recurso.
El examen visual e integral de la manera y ubicación en que se proyectan los votos, según el decreto de la Junta Revisora, nos mueve a concluir que el mismo debe preva-lecer salvo con referencia al Anejo II, Ejemplos A y B, y al Anejo VII, Ejemplos B al H, en que resulta erróneo. En el primero, Anejo II, la norma es restrictiva y debe am-pliarse. En torno al Anejo VII, del examen comparativo, objetivo, lógico e inteligente no surge la intención clara y manifiesta del elector como la apreció la Junta. Nos explicamos.
ANEJO II — Ejemplos Ay B
Conforme el decreto de la Junta Revisora, bajo el Ejemplo A, “[s]i en el espacio en blanco sobre el cuadrante correspondiente al Partido Popular Democrático, el elector ubicó el nombre de ‘Francisco Santos’, ‘Santos’ o ‘Paco Santos’ y la palabra ‘Alcalde’, debe adjudicársele dicho voto al *358candidato Francisco Santos, aun cuando la marca del elector esté ubicada erróneamente”. Bajo el Ejemplo B, “[e]n aquellos casos en que el elector haya insertado el nombre de ‘Francisco Santos’, ‘Paco Santos’ o ‘Santos’ y la palabra ‘Alcalde’ dentro del cuadrante del Partido Popular Demo-crático, dicho voto debe ser adjudicado por la Comisión Estatal de Elecciones a favor del candidato Francisco Santos”.
Coincidimos con ese foro, pero somos del criterio que la plenitud de la doctrina estaría indebidamente limitada si no la extendiéramos a todas las instancias análogas, esto es, cuando la intención del elector haya sido así manifestada sobre y dentro de cuadrantes correspondientes a cualquiera de los partidos políticos. Debe modificarse en este extremo la Resolución de la Junta Revisor a. Recuérdese, que “[pjara los funcionarios y organismos electorales llamados por ley a adjudicar un voto, debe ser norma irreducible la de evaluarlo con el mayor respeto a la voluntad del elector y con el óptimo esfuerzo para salvar su intención si ésta encuentra apoyo en la inteligencia aplicada al examen de la papeleta, obviando inobservancias de índole formal que en ejercicio de entendimiento razonable no ocultan ni enredan en confusión la verdadera intención del votante”. (Énfasis nuestro.) P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 460 (1980).
ANEJO VII — Ejemplos B al H
Para comprender este análisis es menester una comparación. Adviértase que la Junta Revisora, según lo ilustran los Anejos I, II (Ejemplo (Q), III y IV, detectó una clara intención del elector en favor de Santos cuando su nombre se escribía en el encasillado número 6 — existente para el cargo de alcalde en la columna de cualquier partido político— siempre que se tachara el nombre del candidato en particular que aparecía preimpreso. Dos elementos respaldan la conclusión de esa intención: el *359haberse escrito el nombre de Santos y tachado el preim-preso.
Siguiendo esa metodología, la Junta también —según el Anejo VI— determinó que en “aquellos casos en que el elector marcó su papeleta en la columna de nominación directa, insertando el nombre de Santos, seguido de ‘Gobernador’ o ‘Representante’ u otro cargo que no sea el de Alcalde, se debe adjudicar el voto para el cargo así designado”. O sea, la Junta concluyó que el nombre de Santos, consignado dentro del encasillado que contiene preimpreso o en donde se escribió un cargo distinto al de alcalde en la columna de nominación directa, conlleva la adjudicación para el otro cargo así enunciado. (Goberna-dor, Representante o cualquier otro cargo.) Comulgamos con ese enfoque que balanceadamente recoge sin especu-lación alguna la intención del elector, pues ha mediado una acción afirmativa que precisamente excluye y curio-samente deja intocado el encasillado correspondiente y disponible para el cargo de alcalde.
Sin embargo, la Junta no sigue la lógica y fuerza de ese razonamiento respecto al Anejo VII, en que pretende con-validar como votos emitidos válidamente para Santos, como alcalde, la mera inclusión de su nombre sin ninguna otra ulterior expresión, y sin haberse tachado el cargo distinto que consta preimpreso en la papeleta, como se hace en otras instancias. Ello inevitablemente implica que el nom-bre de Santos ha sido expresamente escrito y consignado dentro de unos encasillados que corresponden a otros car-gos distintos que igualmente el elector optó por no alterar. El resultado práctico es que la intención del elector, en cuanto a votar por Santos para alcalde, no es clara ni manifiesta. Por el contrario, la situación es análoga y equivalente a los ejemplos expuestos en el Anejo VI, esto es, votos para Santos, Gobernador; Santos, Comisionado Residente; Santos, Senador o Representante por Distrito, o Santos, miembro de la Asamblea Municipal.
*360Es apreciable la diferencia notable que existe cuando la marca del elector, aunque en apariencia conflictiva, refleja una intención manifiesta. Sin embargo, hemos visto como ello no es así en los Anejos VI y VII, excepto el Ejemplo A. Admitir como votos válidos para el cargo de alcalde la expresión de “Santos” junto al cargo —sea preimpreso o escrito— de Gobernador, Comisionado Residente, Senador, Representante o Asambleísta tiende a ir contra la voluntad plasmada del elector. Debe también modificarse en esta instancia la Resolución recurrida.
M <1
Finalmente, este recurso, al igual que la controversia suscitada en P.S.P. v. Com. Estatal de Elecciones, supra, demuestra la imperiosa necesidad de que en el futuro la impresión de las papeletas electorales —en unión a una campaña amplia y efectiva de orientación previa— se haga científicamente, de modo tal que permita a cualquier elector consignar claramente su voto, reduciendo al mínimo el margen de discusión. Observamos que las papeletas utili-zadas en los recientes comicios no representan el mejor modelo que en diseño, a esos fines, se puede lograr. La técnica de evitar lugares y espacios en blanco innecesarios, al igual que ampliar los correspondientes a los encasilla-dos actualmente disponibles para todos los candidatos son, entre otras, medidas ejemplarizantes de aspectos funda-mentales que deben revisarse en abono del fortalecimiento de la democracia puertorriqueña.
Conforme lo expuesto, se dictará la correspondiente sen-tencia que modifique la Resolución de la Junta Revisora. Así modificada, será confirmada.
El Juez Asociado Señor Díaz Cruz emitió opinión disi-dente a la que se unió el Juez Asociado Señor Rigau.

NOTA DEL COMPILADOR:

La fotocomposición utilizada en estos apéndices es una cortesía de Publi-caciones J.T.S., Inc.

*361
ANEJO I

La Junta Revisora concluyó:
Si bajo la columna correspondiente al Partido Nuevo Pro-gresista, en el espacio provisto para el cargo de Alcalde, el elector tachó el nombre del candidato por dicho partido polí-tico Gerardo Rodríguez Rivera y, en su lugar, escribió el nombre de “Francisco Santos”, “Santos”, “Paco Santos” o iniciales por las que claramente se identifica tal candidato (P. Santos o F. Santos) la Comisión Estatal de Elecciones debe adjudicar dicho voto a favor del Sr. Francisco Santos. (Énfasis nuestro.)
Confirmada esta determinación por el Tribunal.
*362ANEJO I




*363
ANEJO II, Ejemplo A

La Junta Revisora concluyó:
Si en el espacio en blanco sobre el cuadrante correspon-diente al Partido Popular Democrático, el elector ubicó el nombre de “Francisco Santos”, “Santos” o “Paco Santos” y la palabra “Alcalde”, debe adjudicársele dicho voto al candi-dato Francisco Santos, aun cuando la marca del elector esté ubicada erróneamente.

ANEJO II, Ejemplo B

La Junta Revisora concluyó:
En aquellos casos en que el elector haya insertado el nom-bre de “Francisco Santos”, “Paco Santos” o “Santos” y la palabra “Alcalde” dentro del cuadrante del Partido Popular Democrático, dicho voto debe ser adjudicado por la Comisión Estatal de Elecciones a favor del candidato Francisco Santos.

ANEJO II, Ejemplo C

La Junta Revisora concluyó:
Si bajo la columna correspondiente al Partido Popular Democrático, en el espacio provisto para el cargo de Alcalde, el elector tachó el nombre del candidato Benigno Capó López y, en su lugar, escribió el nombre de “Francisco Santos’, “Paco Santos”, o “Santos” o iniciales por las que cla-ramente se identifica al candidato (F. Santos o P. Santos) se debe adjudicar dicho voto a favor del Sr. Francisco Santos.
El Tribunal Supremo coincide con estas apreciaciones, pero modifica a la Junta a los fines de aplicar la norma a instancias análogas cuando la intención del elector haya sido así manifiesta sobre y dentro de los cuadrantes co-rrespondientes a cualesquiera partidos políticos.

*364



*365
ANEJO III

La Junta Revisor a concluyó:
Si bajo la columna correspondiente al Partido Indepen-dentista Puertorriqueño, en el espacio provisto para el cargo de Alcalde, el elector tachó el nombre del candidato por dicho partido político Israel González Hernández y, en su lugar, escribió el nombre de “Francisco Santos”, “Paco Santos”, o “Santos” o iniciales por las que claramente se identifica al candidato (F. Santos o P. Santos) se debe contar dicho voto a favor del candidato Francisco Santos. (Énfasis nuestro.)
Confirmada esta determinación por el Tribunal.
*366ANEJO III




*367
ANEJO IV

La Junta Revisora concluyó:
Si bajo la columna correspondiente al Partido Socialista Puertorriqueño, en el espacio provisto para el cargo de Alcalde, el elector tachó el nombre del candidato por dicho partido político Edwin Matos Hernández y, en su lugar, insertó el nombre de “Francisco Santos”, “Paco Santos”, o “Santos” o iniciales por las que claramente se identifica a tal candidato (F. Santos o P. Santos), se debe adjudicar dicho voto a favor del candidato Francisco Santos. (Énfasis nuestro.)
Confirmada esta determinación por el Tribunal.
*368ANEJO IV




*369
ANEJO V

La Junta Revisor a concluyó:
Si el nombre del candidato Francisco Santos o ya sea cual-quiera de las denominaciones “Paco Santos”, “Santos” o las iniciales “P. Santos” o “F. Santos” aparece en la columna de nominación directa en el espacio provisto para el cargo de Alcalde, el voto deberá adjudicarse a favor de dicho candidato.
Confirmada esta determinación por el Tribunal.
*370ANEJO V




*371
ANEJO VI

La Junta Revisora concluyó:
En aquellos casos en que el elector marcó su papeleta en la columna de nominación directa, insertando el nombre de Santos, seguido de “Gobernador” o “Representante” u otro cargo que no sea el de Alcalde, se debe adjudicar el voto para el cargo así designado. (Énfasis nuestro.)
Confirmada esta determinación por el Tribunal.
*372ANEJO VI




*373
ANEJO VII, Ejemplos AalH

La Junta Revisor a concluyó:
Por otra parte, si en la columna de nominación directa, el elector ubicó incorrectamente el nombre de Francisco Santos o cualquiera de los otros nombres por los que hemos reiterado que se identifica a tal candidato, deberá interpretarse que la intención del elector fue votar por dicho candidato para el cargo de Alcalde, cargo para el cual éste hizo compaña y así deberá adjudicarse el voto.
Con excepción del Ejemplo “A”, el Tribunal Supremo revoca esta determinación ya que al no haber tachado el elector la palabra preimpresa que representa un cargo distinto al de alcalde, no puede admitirse que surja una intención clara y manifiesta del elector como un voto para Santos, alcalde.
*374ANEJO VII, EJEMPLOS A AL H




*375
ANEJO VIII, Ejemplos A al D

La Junta Revisora concluyó:
Si el elector escribió el nombre del candidato Francisco Santos o cualquiera de los otros nombres por los que hemos especificado que se identifica a tal candidato, en cualquier espacio en blanco de la papeleta que no afecte a ningún otro candidato, dicho voto también debe adjudicarse a su favor.
DISPONIENDOSE, además, que en aquellos casos en que el elector tachó el nombre de un candidato a Alcalde, susti-tuyéndolo por el nombre de “Francisco Santos”, “Paco Santos” o “Santos” o ya escribiendo las iniciales por las que cla-ramente se identifica a dicho candidato (véase el Anejo I, Anejo II, Ejemplo C, Anejo III y Anejo IV), deberá restarse un voto al candidato a Alcalde por el partido político de que se trate si el elector votó a su vez a favor de dicho partido político.
Confirmada esta determinación por el Tribunal.
*376ANEJO VIII, EJEMPLOS A AL D



*377—O—

 Tomamos conocimiento judicial de ese recurso.